Case 20-01022 Doc 12-2 Filed 04/22/20 Entered 04/22/20 16:53:02 Exhibit 2 - Donation
     Inter Vivos of 900 Royal dated February 2 1997 (B) Convey Page 1 of 22
Case 20-01022 Doc 12-2 Filed 04/22/20 Entered 04/22/20 16:53:02 Exhibit 2 - Donation
     Inter Vivos of 900 Royal dated February 2 1997 (B) Convey Page 2 of 22
Case 20-01022 Doc 12-2 Filed 04/22/20 Entered 04/22/20 16:53:02 Exhibit 2 - Donation
     Inter Vivos of 900 Royal dated February 2 1997 (B) Convey Page 3 of 22
Case 20-01022 Doc 12-2 Filed 04/22/20 Entered 04/22/20 16:53:02 Exhibit 2 - Donation
     Inter Vivos of 900 Royal dated February 2 1997 (B) Convey Page 4 of 22
Case 20-01022 Doc 12-2 Filed 04/22/20 Entered 04/22/20 16:53:02 Exhibit 2 - Donation
     Inter Vivos of 900 Royal dated February 2 1997 (B) Convey Page 5 of 22
Case 20-01022 Doc 12-2 Filed 04/22/20 Entered 04/22/20 16:53:02 Exhibit 2 - Donation
     Inter Vivos of 900 Royal dated February 2 1997 (B) Convey Page 6 of 22
Case 20-01022 Doc 12-2 Filed 04/22/20 Entered 04/22/20 16:53:02 Exhibit 2 - Donation
     Inter Vivos of 900 Royal dated February 2 1997 (B) Convey Page 7 of 22
Case 20-01022 Doc 12-2 Filed 04/22/20 Entered 04/22/20 16:53:02 Exhibit 2 - Donation
     Inter Vivos of 900 Royal dated February 2 1997 (B) Convey Page 8 of 22
Case 20-01022 Doc 12-2 Filed 04/22/20 Entered 04/22/20 16:53:02 Exhibit 2 - Donation
     Inter Vivos of 900 Royal dated February 2 1997 (B) Convey Page 9 of 22
Case 20-01022 Doc 12-2 Filed 04/22/20 Entered 04/22/20 16:53:02 Exhibit 2 - Donation
    Inter Vivos of 900 Royal dated February 2 1997 (B) Convey Page 10 of 22
Case 20-01022 Doc 12-2 Filed 04/22/20 Entered 04/22/20 16:53:02 Exhibit 2 - Donation
    Inter Vivos of 900 Royal dated February 2 1997 (B) Convey Page 11 of 22
Case 20-01022 Doc 12-2 Filed 04/22/20 Entered 04/22/20 16:53:02 Exhibit 2 - Donation
    Inter Vivos of 900 Royal dated February 2 1997 (B) Convey Page 12 of 22
Case 20-01022 Doc 12-2 Filed 04/22/20 Entered 04/22/20 16:53:02 Exhibit 2 - Donation
    Inter Vivos of 900 Royal dated February 2 1997 (B) Convey Page 13 of 22
Case 20-01022 Doc 12-2 Filed 04/22/20 Entered 04/22/20 16:53:02 Exhibit 2 - Donation
    Inter Vivos of 900 Royal dated February 2 1997 (B) Convey Page 14 of 22
Case 20-01022 Doc 12-2 Filed 04/22/20 Entered 04/22/20 16:53:02 Exhibit 2 - Donation
    Inter Vivos of 900 Royal dated February 2 1997 (B) Convey Page 15 of 22
Case 20-01022 Doc 12-2 Filed 04/22/20 Entered 04/22/20 16:53:02 Exhibit 2 - Donation
    Inter Vivos of 900 Royal dated February 2 1997 (B) Convey Page 16 of 22
Case 20-01022 Doc 12-2 Filed 04/22/20 Entered 04/22/20 16:53:02 Exhibit 2 - Donation
    Inter Vivos of 900 Royal dated February 2 1997 (B) Convey Page 17 of 22
Case 20-01022 Doc 12-2 Filed 04/22/20 Entered 04/22/20 16:53:02 Exhibit 2 - Donation
    Inter Vivos of 900 Royal dated February 2 1997 (B) Convey Page 18 of 22
Case 20-01022 Doc 12-2 Filed 04/22/20 Entered 04/22/20 16:53:02 Exhibit 2 - Donation
    Inter Vivos of 900 Royal dated February 2 1997 (B) Convey Page 19 of 22
Case 20-01022 Doc 12-2 Filed 04/22/20 Entered 04/22/20 16:53:02 Exhibit 2 - Donation
    Inter Vivos of 900 Royal dated February 2 1997 (B) Convey Page 20 of 22
Case 20-01022 Doc 12-2 Filed 04/22/20 Entered 04/22/20 16:53:02 Exhibit 2 - Donation
    Inter Vivos of 900 Royal dated February 2 1997 (B) Convey Page 21 of 22
Case 20-01022 Doc 12-2 Filed 04/22/20 Entered 04/22/20 16:53:02 Exhibit 2 - Donation
    Inter Vivos of 900 Royal dated February 2 1997 (B) Convey Page 22 of 22
